Citation Nr: 1607100	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine.

2.  Entitlement to a separate rating for neurological impairment of the upper extremities due to the service-connected degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1984 to August 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in Atlanta, Georgia currently has jurisdiction of the claim.

When the case was previously before the Board in August 2014, the Board appears to have granted a 30 percent rating for degenerative disc disease of the cervical spine, prior to June 25, 2012, and remanded the claim of entitlement to a rating in excess of 30 percent, which included the issue of entitlement to separate rating for bilateral upper extremity neurological impairment.

The issue of entitlement to a separate rating for neurological impairment of the upper extremities due to the service-connected degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire period on appeal, the Veteran's degenerative disc disease of the cervical spine is most approximately manifested by forward flexion limited to15 degrees or less; there is no evidence of unfavorable ankylosis of the entire spine or of the cervical spine, nor are there incapacitating episodes having a total duration of at least 4 weeks.






CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 for degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5237-5243 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the initial rating of the cervical spine disability on appeal, as the Veteran did in October 2005, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See id; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after August 29, 2000, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).

VA examinations were conducted in June 2012 and April 2015; the record does not reflect that these examinations were inadequate for rating purposes.  The examinations were adequate because they were based on an examination of the Veteran and provided sufficient information to address the rating criteria for the disability on appeal.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2014 remand.  Specifically, the August 2014 Board remand instructed the RO to provide the Veteran with a VA examination in order to determine the current level of severity of her service-connected cervical spine degenerative disc disease.  The Board finds that the RO has complied with the Board's instructions and that the April 2015 VA examination report substantially complies with the Board's August 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2015).

VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  Fenderson v. West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).

The Veteran's statements describing the symptoms of her service-connected disorder are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2015).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.

The August 2014 Board decision granted a 30 percent rating for degenerative disc disease of the cervical spine prior to June 25, 2012 and remanded the claim of entitlement to a rating in excess of 30 percent throughout the entire initial evaluation period, to include whether a separate rating is warranted for neurological impairment.

Under the general rating formula for diseases and injuries of the spine, a 30 percent rating is warranted for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A higher, 100 percent rating is warranted for unfavorable ankylosis of the entire cervical spine or of the entire spine.

A June 2004 X-ray study of the cervical spine at separation showed loss of normal lordotic curvature.  Moderately advanced degenerative disc changes at C3-4, C4-5, C5-6, and C6-7 were reported. 

A February 2007 VA magnetic resonance imaging (MRI) of the cervical spine notes degenerative disc disease, particularly from C4 to C6-C7 with disc/osteophyte complex at these levels. 

An August 2008 private treatment record reflects that the Veteran has less than 30 percent of normal forward flexion of the cervical spine.  VA treatment records in July 2010 reflect forward flexion to 45 degrees, and to 65 degrees.  A May 2010 VA treatment record reflects forward flexion to 34 degrees and an April 2010 VA treatment record reflects forward flexion to 24 degrees.  The record also reflects that medication is prescribed for pain, to include in August 2005, along with acupuncture and physical therapy.  The Board notes that a claim of entitlement to a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet App 56 (2012). 

The June 2012 VA examination report reflects a diagnosis of degenerative arthritis of the cervical spine.  The Veteran reported that she has increased pain at night with no known cause.  The pain is at a level of 7/10 to 9/10.  Examination revealed flexion to 20 degrees with pain throughout.  Extension was to 20 degrees with pain throughout.  Right and left lateral flexion were each to 20 degrees with pain throughout.  Right and left lateral rotation were each to 10 degrees with pain throughout.  After repetitive testing forward flexion was to 15 degrees, extension was to 20 degrees, right and left lateral flexion were each to 20 degrees, and right and left lateral rotation were each to 10 degrees.  The examiner indicated that there was functional loss and/or functional impairment of the neck in terms of less movement than normal and pain on movement.  The examiner noted that there is localized tenderness or pain to palpation of the joints/soft tissue of the neck.  There was muscle spasm or guarding of the cervical spine, but it was not severe enough to result in abnormal gait or spinal contour.  Muscle strength testing was full for all tests performed on the upper extremities.  There was no atrophy.  Deep tendon reflexes were all normal for the upper extremities and light touch sensory examination was normal.  The examiner stated that there was no radiculopathy.  The examiner also stated that the Veteran does not have intervertebral disc syndrome.  There are no scars due to the cervical spine disability.  There is no vertebral fracture.  Imaging studies revealed arthritis.  

The April 2015 VA examination report reflects that the Veteran reported having neck arthritis since separation in 2004.  She also reported tingling in her left fingers which she feels is related to her neck.  She indicated that the pain is constant and feels like there is a knot or a nerve that will not let go.  She said she has to hold her arm up to keep it from pulling on her shoulder.  Physical examination revealed that forward flexion of the cervical spine was from zero to 30 degrees.  Extension was from zero to 30 degrees.  Right lateral flexion was from zero to 45 degrees and left lateral flexion was from zero to 35 degrees.  Right lateral rotation was from zero to 80 degrees and left lateral rotation was from zero to 60 degrees.  Pain was exhibited on extension and left lateral rotation.  There was no localized tenderness centrally or medially along the cervical spine but there was some tenderness in the left lateral musculature along the trapezius muscle in the posterior neck and supra-scapular area.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time without resort to speculation.  There examiner opined that although there was localized tenderness, guarding or muscle spasm of the cervical spine, but it did not result in abnormal posture, gait or spinal contour.  Muscle strength testing was full except for left elbow extension and left finger flexion, which were both 4/5.  The examiner found no muscle atrophy.  Upper extremity reflexes were normal for biceps and triceps.  Brachioradialis reflexes were hypoactive (1+).  Sensory examination was normal for shoulders, forearms, and hands/fingers bilaterally.  The Veteran reported radicular pain in terms of moderate left upper extremity dysesthesias/paresthesias and moderate left upper extremity intermittent (usually dull) pain.  She denied constant upper extremity pain, right upper extremity intermittent pain, right upper extremity paresthesias/dysesthesias, and bilateral upper extremity numbness.  The examiner indicated that the left C7 nerve root (middle radicular nerve) was involved.  It was noted to be mild.  No right nerve group was involved.  The examiner specifically noted that there was no ankylosis of the spine.  The Veteran reported bladder problems but review of her records, according to the VA examiner, showed stress urinary incontinence.  The examiner stated that there were no signs of neurogenic bladder.  The examiner stated that the Veteran has intervertebral disc syndrome, but that she has no episodes of acute signs and symptoms due to intervertebral disc syndrome which required bed rest prescribed by a physician in the past 12 months.  The Veteran does not use a cervical neck brace.  The Veteran has no scars due to her degenerative disc disease of the cervical spine.  Imaging studies did not reveal vertebral fracture with loss of 50 percent or more of height.  X-rays revealed mild degenerative changes, minimal narrowing of disc heights, and narrowing of the neural foramina on the right, which the examiner opined would not affect the Veteran's left sided symptoms of radicular pain, tingling, or neuralgia.  

After review of the evidence, the Board finds that the Veteran's cervical spine disability more closely approximates to the criteria for a 30 percent rating for the entire appeal period.  A rating higher than 30 percent is not warranted, however. 

In this regard, and as reflected by the above, there is no competent evidence of unfavorable ankylosis of the entire cervical spine.  The June 2012 does not reflect ankylosis; instead, the Veteran retained some useful motion of the cervical spine.  Additionally, the April 2015 VA examiner specifically reported no ankylosis of the cervical spine.  Therefore, a higher 100 percent rating is not warranted based upon limitation of motion.  

The Veteran's range of motion of the cervical spine was also not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The VA examiner who conducted the June 2012 VA examination noted that there was pain throughout the 20 degrees of flexion, and noted that the Veteran had less motion than normal and pain after three repetitions.  The examiner found that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The April 2015 VA examiner noted that pain was present on examination (however it was only noted to be present on extension and left lateral rotation) and causes functional loss; but, the examiner was unable to state whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over time without resort to speculation.  As such, even when considering all the evidence along with the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating because any pain, incoordination, fatigue, weakness, and lack of endurance did not result in such significant limitation of motion such that it more closely approximately unfavorable ankylosis of the cervical or entire spine.  Therefore, applying the DeLuca criteria does not lead to a higher rating under the general criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In addition, there is no objective evidence that bed rest has been prescribed by a physician for cervical spine degenerative disc disease.  Thus, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

It is not disputed that the Veteran has pain on motion, but the 30 percent disability rating, which is in effect since the date of service connection, adequately compensates for pain and functional loss due to the cervical spine disability. 

To the extent that interference with employment has been asserted, the 30 percent evaluation assigned in this decision throughout the appeal contemplates impairment in earning capacity, including loss of time from exacerbations due to degenerative disc disease of the cervical spine.  Diagnostic Codes 5237-5243.  38 C.F.R. § 4.1 (2015). 

As noted in the prior Board decision, with respect to the April 2014 assertion of inadequacy of the June 2012 VA examination, the Veteran has not presented any evidence or argument suggesting that the January 2012 Compensation and Pension examiner was incompetent to conduct examinations and/or provide the requested medical opinion. Competent medical evidence is "evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  38 C.F.R. § 3.159(a)(1).  The Board is entitled to assume the competence of a VA examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Veteran has not provided any specific assertions as to why the June 2012 VA examiner was not qualified, and the examiner's competence is presumed. 

In sum, the Board notes that there is no indication in the medical evidence of record that the Veteran's degenerative disc disease of the cervical spine warrants an initial rating in excess of the 30 percent rating currently assigned based on limitation of motion.  See Fenderson, 12 Vet. App. 119, 126 (1999).  The preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent at any point during the initial evaluation period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching these conclusions, the Board acknowledges that the Veteran's may believe that her cervical spine disability may be more severe than the currently assigned 30 percent disability evaluation reflects.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding her symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether she is entitled to a higher disability rating in accordance with the schedular criteria for this time period.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's cervical spine disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding her increased cervical spine symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular rating for the Veteran's service-connected cervical spine degenerative disc disease is adequate.  A rating in excess of the assigned rating is provided for a higher level of severity of the disability, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of her disability.  As noted above, the Veteran does not have unfavorable ankylosis of the cervical spine or of the entire spine, either of which is required for a higher rating.  Thus, no extraschedular referral is required.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 18  (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 30 percent for degenerative disc disease is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to neurological impairment, the August 2015 peripheral nerves VA examination report reflects the Veteran's contentions that her cervical spine disability is causing radiculopathy or tingling in her left arm.  She stated that she reported this left arm pain in service and her doctor told her it was due to her degenerative spine condition, and prescribed a muscle relaxer and physical therapy.  Under Section 3, for symptoms, the examiner indicated "no" for the question of whether the Veteran has any symptoms attributable to any peripheral nerve condition.  However, noted underneath that answer is "paresthesias and/or dysesthesias."  Examination revealed full muscle strength for bilateral elbow extension, bilateral wrist flexion, bilateral wrist extension, grip, right pinch, and right elbow flexion.  Left pinch and left elbow flexion were 4/5.  The examiner noted that there was no muscle atrophy.  Light touch sensation was normal for the upper extremities.  There were no trophic changes.  The examiner indicated that special tests were not indicated or performed for median nerve evaluation.  Radicular nerve, median nerve, ulnar nerve, musculocutaneous nerve, circumflex nerve, long thoracic nerve, upper radicular group, and middle radicular group were noted to be normal bilaterally.  No response was provided for lower radicular group.  The examination report reflects that EMG test was not performed.  The examiner noted that while the Veteran reports some tingling in the left upper extremity, there is no definitive diagnosis of peripheral neuropathy and no additional deficits, disability, or limitations other than previously described for neck/cervical spine disability.  

The August 2015 VA spine examination report reflects that upper extremity muscle strength testing was full (5/5) except for left elbow extension and left finger flexion, which were both 4/5.  The examiner found no muscle atrophy.  Upper extremity reflexes were normal for biceps and triceps.  Brachioradialis reflexes were hypoactive (1+).  Sensory examination (light touch) was normal for shoulders, forearms, and hands/fingers bilaterally.  The Veteran reported radicular pain in terms of moderate left upper extremity dysesthesias/paresthesias and moderate left upper extremity intermittent (usually dull) pain.  She denied constant upper extremity pain, right upper extremity intermittent pain, right upper extremity paresthesias/dysesthesias, and bilateral upper extremity numbness.  The examiner indicated that the left C7 nerve root (middle radicular nerve) was involved.  It was noted to be mild.  No right nerve group was involved.  The examiner specifically noted that there was no ankylosis of the spine.  The Veteran reported bladder problems but review of her records, according to the VA examiner, showed stress urinary incontinence.  The examiner stated that there were no signs of neurogenic bladder.  X-rays revealed mild degenerative changes, minimal narrowing of disc heights, and narrowing of the neural foramina on the right, which the examiner opined would not affect the Veteran's left sided symptoms of radicular pain, tingling, or neuralgia.  

A February 2009 VA treatment record reflects the Veteran's complaints of chronic neck pain going into her right shoulder and upper arm.  An August 2005 VA treatment record reflects that the Veteran has had constant pain in the cervical/upper trapezius, upper arms, and headaches since service.  

A July 2008 VA treatment record reflects an assessment of "CH. Neck, (upper back) and shoulder pain secondary to degenerative disc disease and degenerative joint disease."

An August 2008 letter from a private physician, Dr. Odom, indicates that the Veteran has degenerative disc disease of the cervical spine with osteophytes.  The examiner stated that the entire spine showed degenerative/arthritic changes with osteopenia, indicating associated neurological implications (paresthesia).  

The Board finds that the above evidence is in conflict and a remand is required for clarification regarding any neurological impairment due to the service-connected cervical spine disability.  First, the Veteran has reported complaints of left upper extremity numbness, tingling since service.  However, there is no medical diagnosis of any neurological impairment of either upper extremity.  The August 2015 VA peripheral nerves examination specifically indicates that there is no peripheral nerve diagnosis involving the upper extremities, and indicates that sensory examination was normal.  However, only light touch sensory examination was completed.  Pinprick and vibration testing was not accomplished.  Moreover, an EMG study was not accomplished.  Further, the examiner indicated that the Veteran did not have any symptoms of a peripheral nerve condition, but then curiously indicated "paresthesias and/or dysesthesias" in the same section of the examination report.  In contrast, the August 2015 VA spine examiner indicated that the Veteran did have symptoms of a peripheral nerve condition, namely moderate left upper extremity dysesthesias/paresthesias and moderate left upper extremity intermittent (usually dull) pain.  While sensory examination (light touch only) was also determined to be normal at the VA spine examination, the examiner did indicate that the C7 nerve root was involved.  However, curiously, the examiner then indicated that X-ray studies showed mild degenerative changes, minimal narrowing of disc heights, and narrowing of the neural foramina on the right, which the examiner opined would not affect the Veteran's left sided symptoms of radicular pain, tingling, or neuralgia.  

The Board finds that in light of the above, the Board cannot adjudicate the Veteran's claim.  A remand is required in order to schedule the Veteran for a new VA neurological examination in order to undertake all appropriate studies, to include an EMG and all sensory examinations (not just light touch) in order to determine whether the Veteran's upper extremity neurological symptoms are etiologically related to her service-connected cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any objective neurologic abnormalities of the upper extremities.

The claims file, to include a copy of this remand should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran, specifically including the presence or absence of pain and numbness, and including whether or not the pain radiates.  All indicated studies should be performed. 

All indicated tests must be accomplished, to specifically include EMG studies and pinprick, vibration, and position sense sensory examinations upper extremities.  

The examiner should provide the following findings and opinions: 

A) Are there "objective neurologic abnormalities" of the upper extremities?  Separately note and discuss any of the Veteran's subjective reports of numbness, tingling, and radiating pain as evidence you consider in rendering a diagnosis, but do not rely on such subjective reports or complaints of numbness as evidence of "objective neurologic abnormalities." 

   i) If there are objective neurologic abnormalities of the upper extremities, what specifically are the objective neurologic abnormalities? 

   ii) If there are objective neurologic abnormalities of the upper extremities, what testing or objective findings relied upon demonstrates such objective neurologic abnormalities?

   iii) If no objective neurologic abnormalities of the upper extremities are found, what subjective neurologic symptoms are attributable to the service-connected cervical spine degenerative disc disease?  In answering this question, specifically note and discuss the Veteran's subjective reports of radicular/radiating pain and numbness of the upper extremities. 

B) What is your assessment as to the overall degree of severity of such neurologic symptomatology (whether objective and/or subjective): "slight," "moderate," "moderately severe," or "severe"?

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


